PER CURIAM.
This is a direct appeal of a conviction for robbery based on a claim of ineffective assistance of counsel. We affirm without prejudice to file a proper motion under Florida Rule of Criminal Procedure 3.850. In so doing, we make no finding with respect to the merits of appellant’s claim; rather, we conclude that appellant’s claim is not apparent on the face of the record. See Kidd v. State, 978 So.2d 868 (Fla. 4th DCA 2008).

Affirmed.

HAZOURI, GERBER, JJ., and KELLEY, GLENN D., Associate Judge, concur.